Citation Nr: 0401991	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  96-15 941	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for arthritis and 
degenerative disc disease of the cervical spine, currently 
evaluated as 30 percent disabling.  

(The issues of whether an April 1989 Board decision that 
denied entitlement to service connection for a chronic 
respiratory disorder, and denied entitlement to a total 
disability evaluation, should be reversed or revised on the 
grounds of clear and unmistakable error, are the subjects of 
a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1948 to May 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision that, inter alia, assigned a 10 percent evaluation 
for the veteran's service-connected cervical spine 
disability.  The veteran filed a notice of disagreement (NOD) 
in September 1995.  The RO issued a statement of the case 
(SOC) in March 1996 and received the veteran's substantive 
appeal later that month.  

In September 1998, the veteran testified during a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the proceeding is of record.  

In April 1999, the Board remanded the matter to the RO for 
additional development.  After accomplishing the requested 
development, the RO assigned a 30 percent evaluation for the 
veteran's service-connected cervical spine disability from 
August 22, 1994, the date of filing of his original claim. 

In November 2000, the Board issued a decision that, inter 
alia, denied an evaluation greater than 30 percent for the 
veteran's service-connected arthritis and degenerative disc 
disease of the cervical spine.  The veteran, in turn, 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2002 Order, the 
Court granted the motion, vacating the Board's decision with 
respect to the issue of an increased rating for arthritis and 
degenerative disc disease of the cervical spine, and 
remanding the matter to the Board for further proceedings 
consistent with the decision.  

This matter was most recently held in abeyance pending a 
mandate from the United States Court of Appeals for the 
Federal Circuit regarding the Court's September 2002 Court 
decision affirming the denial of a rating greater than 20 
percent for multiple joint arthritis.  In May 2003, the 
United States Court of Appeals for the Federal Circuit 
dismissed the veteran's appeal.  In July 2003, the United 
States Court of Appeals for the Federal Circuit issued its 
mandate, and returned the claims file to the Board.  

In September 2003, the Board advised the veteran that the 
case had been returned to the Board and afforded the veteran 
the opportunity to submit additional evidence and/or argument 
pertinent to his claim on appeal.  The veteran did not submit 
any additional new evidence or argument, requesting, instead, 
that the Board proceed in adjudicating his appeal.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC)


REMAND

Unfortunately, review of the claims file reveals that, to 
ensure that the appellant is afforded full due process of 
law, further RO action on the claim on appeal is warranted, 
even though, regrettably, such action will further delay a 
final decision in the claim on appeal.  

As pointed out in the Court's decision, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim (38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)), as well as the duty to notify the claimant what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The primary basis for the Court's decision in this case is 
that the veteran has not been fully notified of all of the 
enhanced duties to notify and assist under the new law.  The 
RO furnished to the veteran a statement of the case that 
included some of the laws and regulations governing his 
claim, and sent him a letter in June 1999 inquiring as to 
whether the veteran had any additional evidence to submit.  
However, there is no document of record that specifically 
addresses the VCAA or the enhanced duties to notify and 
assist imposed thereby, as set forth in 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159.  This includes no communication 
from the RO to the veteran addressing the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Action by the agency of original jurisdiction is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, the RO should give 
the veteran another opportunity to present information and 
evidence in support of his claim, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103; 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The Board also finds that specific additional development of 
the claim on appeal is warranted.  The veteran's cervical 
spine disability is rated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5290, pursuant to 
which degenerative arthritis with limitation of motion of the 
cervical spine is evaluated.  The veteran was most recently 
afforded a VA examination for purposes of evaluating the 
severity of his cervical back disability in October 1999.  
However, the Board finds that the report of that examination 
is inadequate for rating purposes.

The examination does include sufficient findings to permit 
consideration of the extent of the veteran's functional loss 
due to pain, weakness, excess fatigability, or incoordination 
(to include during flare-ups and/or with repeated use).  See 
38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  These factors are important 
considerations in adjudicating disabilities evaluated on the 
basis of limitation of motion.  See generally Johnson v. 
Brown, 9 Vet. App. 7 (1996). 

Additionally, the veteran has been diagnosed with 
degenerative disc disease of the cervical spine and the 
October 1999 x-ray examination revealed disc space narrowing 
of the cervical spine.  While the veteran currently has a 
single 30 percent evaluation for cervical spine disability 
under Diagnostic Code 5003-5290 (indicating arthritis 
evaluated on the basis of limitation of motion of the 
cervical spine), the RO should consider the applicability of 
other diagnostic codes to evaluate the veteran's disability, 
to include that pursuant to which disc disease is evaluated.  
In this regard, the Board finds that medical opinion as to 
whether the veteran's service-connected cervical spine 
impairment constitutes two separate and distinct disabilities 
capable of being separately evaluated is needed to fully and 
fairly evaluate the claim for increase.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14). 

On a related point, the Board points out that during the 
pendency of this appeal, the rating criteria for evaluation 
of intervertebral disc syndrome were changed effective 
September 23, 2002 (see 67 Fed. Reg. 54345-54349 (August 22, 
2002)) and the criteria governing the schedule for rating 
disabilities of the spine were changed effective September 
26, 2003 (see 68 Fed. Reg. 51454-51458 (August 27, 2003)).  
Since the veteran is entitled to application of the rating 
criteria most favorable to his claim (see Dudnick v. Brown, 
10 Vet. App. 79 (1997) and Karnas v. Derwinski , 1 Vet. App. 
308, 312-13 (1991)), findings responsive to both the former 
and revised criteria for evaluating spine disabilities are 
needed to fairly resolve the question of a higher evaluation.  

Accordingly, the RO should arrange for VA orthopedic and 
neurological evaluation of the veteran's cervical spine.  The 
veteran is hereby notified that failure to report to such 
scheduled examination(s), without good cause, will result in 
a denial of the claim.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination(s) sent to him by the pertinent VA medical 
facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should, as indicated above, attempt to obtain all 
outstanding treatment records from any source identified by 
the veteran.  

The RO should also obtain all outstanding pertinent medical 
records from the VA Medical Center (VAMC) in Hampton, 
Virginia, where the claims file reflects the veteran has been 
treated.  In this regard, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:  

1.  The RO should obtain and associate 
with the claims folder records of 
treatment from the Hampton VAMC, 
following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the 
appellant and his representative a letter 
notifying the appellant of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically in regards to the 
claim currently on appeal.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the claim.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any additional 
pertinent evidence not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  

The RO's letter should also invite the 
appellant to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly advise the veteran that he 
has a full one-year period for response 
(unless this right is waived, in 
writing).

3.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all records/responses from each 
contacted entity has been associated with 
the claims file, the RO should arrange 
for the veteran to undergo neurological 
and orthopedic examination of the 
cervical spine at the appropriate VA 
medical facility.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with his/her examination 
of the veteran.   

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report. 

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
cervical spine-to specifically include 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  The examiner should 
also offer an opinion as to whether there 
are neurological problems associated with 
the service-connected cervical spine 
condition that are merely symptomatic of 
his arthritis, or whether any such 
problem(s) constitute(s) a distinct 
disability (i.e., degenerative disc 
disease) that is capable of being 
separately evaluated.  

The orthopedic examiner should 
specifically report limitation of range 
of motion of the cervical spine, in 
degrees, with normal ranges provided for 
comparison purposes.  

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is indicated, 
the examiner should note at which point 
pain begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer an opinion 
addressing each of the following:  

Whether the veteran's service-connected 
cervical spine impairment results in 
either favorable or unfavorable 
ankylosis.  

If cervical disc disease is diagnosed, 
whether, over the last 12 months, such 
disability has resulted in the veteran 
experiencing "incapacitating episodes" 
having a total duration of at least four 
weeks but less than six weeks; or at 
least six weeks.  (An "incapacitating 
episode" is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.)

Whether the veteran's disc disease is 
more appropriately assessed as "severe" 
with intermittent relief; or 
"pronounced" with little intermittent 
relief.

5.  If the appellant fails to report to 
any scheduled examination(s), the RO must 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in for an evaluation in excess of 
30 percent for service-connected 
arthritis and degenerative disc disease 
of the cervical spine, in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b).  Otherwise, the RO must 
specifically document its consideration 
of former and revised applicable criteria 
for evaluating cervical spine disability 
(cited to above), and the applicability 
of other diagnostic codes in evaluating 
the veteran's disability, to include 
discussion of whether separate 
evaluations are warranted for distinct 
service-connected disability, pursuant to 
Esteban (cited to above).

9.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered, and full reasons 
and bases for the RO's determinations and 
consideration of the claim) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



